Citation Nr: 1704915	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to July 1, 2013, in excess of 20 percent from July 1, 2013 to August 31, 2016, and in excess of 30 percent thereafter for a right foot disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from March 2002 to January 2003. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that the Veteran is assigned temporary total ratings (TTR) from May 11, 2011 to November 30, 2011, March 14, 2012 to September 30, 2012, December 6, 2012 to June 30, 2013, November 13, 2013 to March 31, 2014, October 29, 2014 to December 31, 2014, and August 24, 2015 to August 31, 2016.  The periods on appeal do not include the periods of TTR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected right foot disability is more severe than is reflected in the currently-assigned ratings.  In this regard, the Board notes that the Veteran last underwent a VA examination of his right foot disorder on February 23, 2016.

Private treatment records indicate the Veteran underwent a nerve block in his right foot on February 25, 2016, only two days after his examination.  The Veteran is assigned a TTR from February 25, 2016 to August 31, 2016.  A June 2016 private follow-up provides evidence of a change in the disability since last evaluated by examination.  As the Veteran has not been evaluated since his period of TTR and it is clear there has been a change in the Veteran's service-connected right foot disability, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

To ensure that all due process requirements are met and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  If there has been no continuing treatment, the Veteran should so indicate to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  If there is no continuing treatment, the Veteran should so indicate to the AOJ.

2.  Then, schedule the Veteran for a VA foot examination to determine the current severity of his service-connected right foot disability.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical and neurological symptoms, and the opinion should address how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.

3.  Then, readjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




